                                                                                   3/4/2020
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


GRACE M. FAIRHURST,                               CV 19-116-BLG-SPW-TJC

                    Plaintiff,
                                                  ORDER
vs.

C.R. BARD INCORPORATED and
BARD PERIPHERAL VASCULAR,
INC.,
              Defendants.

      Plaintiff moves for the admission of Gregory D. Rueb to practice before this

Court in this case with Ben T. Sather to act as local counsel. Mr. Rueb’s

application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to admit

Gregory D. Rueb pro hac vice is GRANTED on the condition that Mr. Rueb shall

do his own work. This means that Mr. Rueb must do his own writing, sign his own

pleadings, motions, and briefs, and appear and participate personally. Counsel

shall take steps to register in the Court’s electronic filing system (“CM-ECF”).

Further information is available on the Court’s website, www.mtd.uscourts.gov, or

from the Clerk’s Office. Mr. Rueb may move for the admission pro hac vice of

one (1) associate of his firm. Such associate, if duly admitted, shall be authorized

to participate in this case on the same terms and conditions as Mr. Rueb.
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Rueb, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 3rd day of March, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
